Name: Commission Regulation (EEC) No 1758/90 of 27 June 1990 establishing the guide price fixed in ecus by the Council in the dried fodder sector and reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/22 Official Journal of the European Communities 28 . 6 . 90 COMMISSION REGULATION (EEC) No 1758/90 of 27 June 1990 establishing the guide price fixed in ecus by the Council in the dried fodder sector and reduced as a result of the monetary realignment of 5 January 1990 May 1990 ; whereas Council Regulation (EEC) No 1 192/90 0 set the same prices for the rest of the 1990/91 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for the agri ­ cultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amended the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts in the dried fodder sector to be divided by the coefficient 1,001712 from 1 May 1990 under the arrange ­ ments for the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction should be specified in particular for the prices and amounts fixed in ecus by the Council for the 1990/91 marketing year and the value of those reduced prices and amounts should be fixed ; Whereas Council Regulation (EEC) No 1057/90 (4) set the target price for dried fodder for the period from 1 to 13 HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 marketing year the target price for the products mentioned in Article 1 (b) of Council Regulation (EEC) No 11 17/78 (6), reduced in accordance with Article 2 of Regulation (EEC) No 784/90 , shall be :  ECU 169,99 per tonne for Spain,  ECU 178,91 per tonne for the other Member States . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . (s) OJ No L 83, 30. 3 . 1990, p. 102. M OJ No L 108, 28 . 4. 1990, p. 11 . 0 OJ No L 119, 11 . 5. 1990, p. 42. (*) OJ No L 142, 30. 5 . 1978 , p. 1 .